21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1                                                IN THE


 2                 United States Court of Appeals
 3                              For the Second Circuit
 4                                              ________

 5                                         AUGUST TERM, 2021
 6
 7                                       SUBMITTED: MAY 6, 2022
 8                                       DECIDED: MAY 31, 2022
 9
10                                            No. 21-542-CV
11

12                             A&B ALTERNATIVE MARKETING INC.,
13                                                                          Plaintiff-Appellee,
14
15                                                   v.
16
17      INTERNATIONAL QUALITY FRUIT INC., H&A INTERNATIONAL FRUIT CORP.,
18                    SHEROZ MAMAYEV, and ALON MAMAN,
19                                                                     Defendants-Appellants.
20
21                                               ________
22
23                          Appeal from the United States District Court
24                               for the Eastern District of New York
25                     No. 1:20-cv-3022-BMC – Brian M. Cogan, District Judge.
26
27                                               ________
28
29
30   Before: WALKER, CALABRESI, CABRANES, Circuit Judges.
31
32
33
34
     21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1
 2
 3                                              ________

 4
 5          Defendants International Quality Fruit Inc., H&A International Fruit Corp.,

 6   Sheroz Mamayev, and Alon Maman appeal from the February 22, 2021 order of

 7   the United States District Court for the Eastern District of New York (Brian M.

 8   Cogan, J.) denying their motion to dismiss for want of subject-matter jurisdiction

 9   and granting Plaintiff A&B Alternative Marketing Inc.’s motion for default

10   judgment. On appeal, Defendants continue to argue that the District Court lacked

11   subject-matter jurisdiction. They rely on the assumption that certain elements of

12   a claim under the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. §

13   499a et seq., are also jurisdictional requirements. But that assumption is incorrect.

14   A federal court’s subject-matter jurisdiction in a PACA case does not depend on

15   the plaintiff’s satisfaction of the various elements of a PACA claim. See Arbaugh v.

16   Y&H Corp., 546 U.S. 500, 515-16 (2006) (urging courts to treat statutory

17   requirements as “nonjurisdictional in character” unless Congress makes clear that

18   “a threshold limitation on a statute’s scope shall count as jurisdictional”).

19   Construing Defendants’ jurisdictional challenges as arguments that the District

20   Court abused its discretion in entering default judgment, we find that these

21   arguments are without merit. We therefore AFFIRM the judgment of the District

22   Court.

23

24


25              Michael L. Henry, The MH Law Firm PLLC, New York, NY, in support of
26               Plaintiff-Appellee.

                                                     2
     21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1              Farrukh Nuridinov, Law Offices of Farrukh Nuridinov P.C., Brooklyn,
 2                NY, in support of Defendants-Appellants.
 3
 4


 5   CALABRESI, Circuit Judge:

 6          This case requires us to determine whether certain statutory requirements

 7   for claims under the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C.

 8   § 499a et seq., are also jurisdictional requirements. Following the Supreme Court’s

 9   clear guidance in this area, we conclude that these requirements are not

10   jurisdictional, and we affirm the judgment of the District Court.

11                                         BACKGROUND

12          Plaintiff A&B Alternative Marketing Inc. (“A&B”) filed a Complaint against

13   Defendants International Quality Fruit Inc. (“IQF”), H&A International Fruit

14   Corp. (“H&A”), Sheroz Mamayev, and Alon Maman, alleging violations of PACA

15   stemming from Defendants’ failure to pay A&B for produce purchased on credit.

16   Defendants failed to answer or otherwise respond to the Complaint in the time

17   prescribed by Rule 12(a) of the Federal Rules of Civil Procedure. The Clerk’s Office

18   of the District Court then entered a Certificate of Default, and A&B promptly

19   moved for default judgment. Thereafter, Defendants appeared and filed a motion

20   pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, arguing that the

21   District Court lacked subject-matter jurisdiction to hear A&B’s claims.

22          After briefing, the District Court entered an order denying Defendants’

23   12(b)(1) motion and granting A&B’s motion for default judgment, ordering that

24   judgment be entered against IQF and Maman in the amount of $33,545.55; against



                                                     3
     21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1   H&A, Maman, and Mamayev in the amount of $75,838.59; and against all

 2   Defendants in the amount of $400. See A&B Alternative Mktg. Inc. v. Int’l Quality

 3   Fruit Inc., 521 F. Supp. 3d 170, 177 (E.D.N.Y. 2021). In denying Defendants’ motion,

 4   the District Court explained that “modern authorities strongly suggest that the

 5   failure to meet the elements of a federal statute . . . do[es] not go to the court’s

 6   subject[-]matter jurisdiction but the plaintiff’s failure to state a claim.” Id. at 174

 7   n.2. Defendants appealed.

 8                                           DISCUSSION

 9          On appeal, Defendants challenge the District Court’s order only on the

10   grounds that it lacked subject-matter jurisdiction to adjudicate A&B’s claims. “We

11   review the district court’s legal conclusion as to whether subject[-]matter

12   jurisdiction exists de novo and factual findings in connection with that

13   determination for clear error.” Serv. Emps. Int’l Union Loc. 200 United v. Trump, 975

14   F.3d 150, 152 (2d Cir. 2020) (per curiam).

15          Before us, Defendants raise two arguments: (1) that they were not

16   “dealer[s]” for purposes of PACA as that term is defined in 7 U.S.C. § 499a(b)(6),

17   and (2) that the transactions alleged in the Complaint were not transactions in

18   “interstate or foreign commerce” as that phrase is defined in 7 U.S.C. § 499a(b)(3)

19   and (b)(8). Defendants have styled these arguments as relating to the District

20   Court’s subject-matter jurisdiction. Because some district courts in our Circuit




                                                     4
     21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1   have endorsed this characterization, 1 we write to clarify that these statutory

 2   requirements for a PACA claim are not jurisdictional requirements.

 3           “[T]he absence of a valid (as opposed to arguable) cause of action does not

 4   implicate subject-matter jurisdiction, i.e., the court’s statutory or constitutional

 5   power to adjudicate the case.” Lexmark Int’l, Inc. v. Static Control Components, Inc.,

 6   572 U.S. 118, 128 n.4 (2014) (internal quotation marks omitted). Here, neither of

 7   the two statutory requirements Defendants rely on is jurisdictional. See Arbaugh

 8   v. Y&H Corp., 546 U.S. 500, 516 (2006) (“[W]hen Congress does not rank a statutory

 9   limitation on coverage as jurisdictional, courts should treat the restriction as

10   nonjurisdictional in character.”). Instead, both “appear in . . . separate provision[s]

11   that ‘do[] not speak in jurisdictional terms or refer in any way to the jurisdiction

12   of the district courts.’” Id. at 515 (quoting Zipes v. Trans World Airlines, Inc., 455

13   U.S. 385, 394 (1982)). Accordingly, both requirements “go to the merits of [A&B’s]

14   claim[s] rather than the adjudicative power of the court.” Lotes Co. v. Hon Hai

15   Precision Indus. Co., 753 F.3d 395, 398 (2d Cir. 2014). 2




     1See, e.g., A&J Produce Corp. v. Chang, 385 F. Supp. 2d 354, 358-60 (S.D.N.Y. 2005) (treating
     PACA’s “commission merchant, dealer or broker” requirement as jurisdictional); see also
     Abraham Produce Corp. v. MBS Bros. Inc., No. 19-CV-2638 (NGG) (SLT), 2020 WL 1329362, *4-5
     (E.D.N.Y. Mar. 23, 2020) (same); Double Green Produce, Inc. v. F. Supermarket Inc., No. 18-CV-2660
     (MKB) (SJB), 2019 WL 1387538, *3-6 (E.D.N.Y. Jan. 29, 2019) (magistrate judge’s report and
     recommendation doing the same).

     2 It is true that “[a] claim invoking federal-question jurisdiction under 28 U.S.C. § 1331 . . . may
     be dismissed for want of subject-matter jurisdiction if it is not colorable, i.e., if it is ‘immaterial
     and made solely for the purpose of obtaining jurisdiction’ or is ‘wholly insubstantial and
     frivolous.’” Arbaugh, 546 U.S. at 513 n.10 (quoting Bell v. Hood, 327 U.S. 678, 682-83 (1946)).
     A&B’s claims do not fall in that category.



                                                        5
     21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1          Moreover, even if we consider Defendants’ arguments as a challenge to the

 2   default judgment on the merits, we cannot say that the District Court “abused its

 3   discretion in granting a default judgment.” See City of New York v. Mickalis Pawn

 4   Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011). This is clearly so because “a party’s

 5   default is deemed to constitute a concession of all well pleaded allegations of

 6   liability.” Bricklayers & Allied Craftworkers Loc. 2, Albany, N.Y. Pension Fund v.

 7   Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015) (per curiam)

 8   (internal quotation marks omitted).

 9          Defendants claim that A&B failed to “present any evidence” that they meet

10   the statutory definition of “dealers.” Appellants’ Br. 6. In particular, Defendants

11   assert that A&B failed to show that Defendants “engaged in the business of . . .

12   selling in wholesale or jobbing quantities” 3 and that “the invoice cost of [their]

13   purchases of perishable agricultural commodities in any calendar year [we]re in

14   excess of $230,000.” See 7 U.S.C. § 499a(b)(6). But A&B alleges that both IQF and

15   H&A “purchased perishable agricultural commodities exceeding $230,000.00

16   annually and/or purchas[ed] at least 2,000.00 lbs. of perishable agricultural

17   commodities on any one day.” App. 10-11. Accordingly, A&B has sufficiently

18   shown that Defendants meet the relevant statutory requirements. 4




     3The applicable regulation defines “wholesale or jobbing quantities” as “aggregate quantities of
     all types of produce totaling one ton (2,000 pounds) or more in weight in any day shipped,
     received, or contracted to be shipped or received.” 7 C.F.R. § 46.2(x); see also 7 U.S.C. §
     499a(b)(6) (authorizing the Secretary of Agriculture to define “wholesale or jobbing quantities”).

     4If these requirements were jurisdictional in nature, Defendants would be disputing
     jurisdictional facts, and the default judgment would not require us to accept the jurisdictional



                                                     6
     21-542-cv
     A&B Alternative Mktg. Inc. v. Int’l Quality Fruit Inc., et al.
 1          Second, and similarly, Defendants claim that A&B “fail[ed] to provide

 2   evidence” that the alleged transactions were carried out in “interstate or foreign

 3   commerce.” Appellants’ Br. 8.             But A&B did allege that it sold produce in

 4   “interstate commerce,” App. 10, and—as the District Court noted—A&B also

 5   “submitted evidence that it purchased the produce in question from Pennsylvania

 6   growers or merchants for resale in New York.” A&B Alternative Mktg., 521 F. Supp.

 7   3d at 175; see also App. 149 (affidavit offered by A&B stating that “[t]he

 8   commodities that were sold to the Defendants . . . were originally purchased in

 9   Philadelphia, Pennsylvania . . . and Lancaster County, Pennsylvania”). Keeping

10   in mind that A&B is “entitled to all reasonable inferences from the evidence

11   offered,” Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981), we must

12   conclude that A&B has sufficiently shown that the transactions were in “interstate

13   or foreign commerce.”

14                                          CONCLUSION

15          We, therefore, AFFIRM the order of the District Court.




     facts alleged by A&B as true. See Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,
     109 F.3d 105, 108 (2d Cir. 1997) (“It is, of course, ancient learning that a default judgment deems
     all the well-pleaded allegations in the pleadings to be admitted. This principle, however, has no
     bearing on an inquiry into whether the default judgment itself is void for lack of subject[-
     ]matter jurisdiction.”) (internal citations omitted). Because we determine that the requirements
     at issue are not jurisdictional, we accept the relevant facts as alleged in the Complaint.


                                                     7